Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 8, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits effective September 11, 1974 because he lost his employment through misconduct in connection therewith. The board found on substantial evidence in this record that the claimant was discharged because he refused to do work. The record does not sustain claimant’s contention that the lack of an interpreter deprived him of due process. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.